DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/20/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, and 14-18 of U.S. Patent No. 11,184,211. Although the claims at issue are not identical, they are not patentably distinct from each other because
Patent Application: 17/451,510
Patent #11,184,211
Claim 1: A method, comprising: 
sending, by a user equipment comprising a processor, channel quality indicator data to network equipment; and 

receiving, by the user equipment from the network equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, an indication that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 1: A method, comprising: 
sending, by network equipment comprising a processor, scheduling information to a user equipment using a first downlink control channel; and indicating, to the user equipment by the network equipment via a second downlink control channel that is separate from the first downlink control channel, that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.

Claim 2: The method of claim 1, wherein the updated modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table.
Claim 2: The method of claim 1, wherein the updated modulation and coding scheme data structure is a 256 quadrature amplitude modulation and coding scheme table.
Claim 3: The method of claim 1, wherein the updated modulation and coding scheme data structure comprises a 512 quadrature amplitude modulation and coding scheme table.
Claim 3: The method of claim 1, wherein the updated modulation and coding scheme data structure is a 512 quadrature amplitude modulation and coding scheme table.
Claim 4: The method of claim 1, wherein the previously configured modulation and coding scheme data structure comprises a 64 quadrature amplitude modulation and coding scheme table.
Claim 4: The method of claim 1, wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table.
Claim 7: The method of claim 1, further comprising receiving, by the user equipment from the network equipment, a request for the channel quality indicator data.
Claim 7: The method of claim 1, further comprising requesting, by the network equipment, channel quality indicator data from the user equipment.
Claim 8: A user equipment, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
transmitting channel quality indicator data to network equipment; and 

receiving, from the network equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, an indication that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 8: A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
sending scheduling information to a user equipment using a first downlink control channel; and
 indicating, to the user equipment via a second downlink control channel that is separate from the first downlink control channel, that the user equipment is to use an first modulation and coding scheme having a higher order than a second modulation and coding scheme used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 9: The user equipment of claim 8, wherein the updated modulation and coding scheme data structure is a 256 quadrature amplitude modulation and coding scheme table.
Claim 9: The system of claim 8, wherein the first modulation and coding scheme is a 256 quadrature amplitude modulation and coding scheme.
Claim 10: The user equipment of claim 8, wherein the updated modulation and coding scheme data structure is a 512 quadrature amplitude modulation and coding scheme table.
Claim 10: The system of claim 8, wherein the first modulation and coding scheme is a 512 quadrature amplitude modulation and coding scheme.
Claim 11: The user equipment of claim 8, wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table.
Claim 11: The system of claim 8, wherein the second modulation and coding scheme is a 64 quadrature amplitude modulation and coding scheme.
Claim 14: The user equipment of claim 8, wherein the operations further comprise receiving, from the network equipment, a request for the channel quality indicator data.
Claim 14: The system of claim 8, wherein the operations further comprise requesting channel quality indicator data from the user equipment.
Claim 15: A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 

communicating channel quality indicator data to network equipment; and 

receiving, from the network equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, an indication that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 15: A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, the operations comprising: 
sending scheduling information to a user equipment using a first downlink control channel; and
 indicating, to the user equipment via a second downlink control channel that is separate from the first downlink control channel, that the user equipment is to use a high order modulation and coding scheme having a higher order than a low order modulation and coding scheme used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 16: The non-transitory machine-readable medium of claim 15, wherein the updated modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table.
Claim 16: The non-transitory machine-readable medium of claim 15, wherein the high order modulation and coding scheme is a 256 quadrature amplitude modulation and coding scheme.
Claim 17: The non-transitory machine-readable medium of claim 15, wherein the updated modulation and coding scheme data structure comprises a 512 quadrature amplitude modulation and coding scheme table.
Claim 17: The non-transitory machine-readable medium of claim 15, wherein the high order modulation and coding scheme is a 512 quadrature amplitude modulation and coding scheme.
Claim 18: The non-transitory machine-readable medium of claim 15, wherein the previously configured modulation and coding scheme data structure comprises a 64 quadrature amplitude modulation and coding scheme table.
Claim 18: The non-transitory machine-readable medium of claim 15, wherein the low order modulation and coding scheme is a 64 quadrature amplitude modulation and coding scheme.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent #11,184,211 as applied to claim 1 above, and further in view of Kang et al. US 2015/0271794.
Consider claim 1, Patent #11,184,211 discloses every claimed limitation in claim 1.
However Patent #11,184,211 does not explicitly disclose wherein the previously configured modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table. Kang teaches wherein the previously configured modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table (see ¶ [0012]). Kang further discloses rapidly process large amount of data traffic (see ¶ [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent #11,184,211, and to include wherein the previously configured modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table, as taught by Kang for the purpose of rapidly process large amount of data traffic.

Claim 19 is rejected on the same ground as for claim 5 because of similar scope.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent #11,184,211 as applied to claim 1 above, and further in view of Nakamura et al. US 2016/0323912.
Consider claim 11, Patent #11,184,211 discloses every claimed limitation in claim 1.
However Patent #11,184,211 does not explicitly disclose wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table. Nakamura teaches wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table (see FIG. 11, ¶ [0051]). Nakamura further discloses suppressing an increase in the number of pieces of control information and a decrease in a downlink data rate (see ¶ [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent #11,184,211, and to include wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table, as taught by Nakamura for the purpose of suppressing an increase in the number of pieces of control information and a decrease in a downlink data rate.




Claims 1-3, 7-10, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, 12, 14, 16-17, and 19-20 of U.S. Patent No. 10,708,112. Although the claims at issue are not identical, they are not patentably distinct from each other because
Patent Application #17/451,510
Patent # 10,708,112
Claim 1: A method, comprising: 
sending, by a user equipment comprising a processor, channel quality indicator data to network equipment; and 
receiving, by the user equipment from the network equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, an indication that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 1:  A method, comprising: receiving, by a network device comprising a processor, channel quality indicator data from a user equipment; based on the channel quality indicator data, determining, by the network device, that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment; and indicating, to the user equipment by the network device via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, that the user equipment is to use the updated modulation and coding scheme data structure, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 2: The method of claim 1, wherein the updated modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table.
Claim 3: The method of claim 1, wherein the updated modulation and coding scheme data structure is a 256 quadrature amplitude modulation and coding scheme table.
Claim 3: The method of claim 1, wherein the updated modulation and coding scheme data structure comprises a 512 quadrature amplitude modulation and coding scheme table.
Claim 5: The method of claim 1, wherein the updated modulation and coding scheme data structure is a 512 quadrature amplitude modulation and coding scheme table.
Claim 8:A user equipment, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
transmitting channel quality indicator data to network equipment; and 
receiving, from the network equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, an indication that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 10: A network device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: receiving channel quality indicator data from a user equipment; based on the channel quality indicator data, determining that the user equipment is to use a higher order modulation and coding scheme data structure than a current order of a currently used modulation and coding scheme data structure; and indicating, to the user equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, that the user equipment is to use the higher order modulation and coding scheme data structure, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 9: The user equipment of claim 8, wherein the updated modulation and coding scheme data structure is a 256 quadrature amplitude modulation and coding scheme table.
Claim 12: The network device of claim 10, wherein the higher order modulation and coding scheme data structure is a 256 quadrature amplitude modulation and coding scheme table.
Claim 10: The user equipment of claim 8, wherein the updated modulation and coding scheme data structure is a 512 quadrature amplitude modulation and coding scheme table.
Claim 14: The network device of claim 10, wherein the higher order modulation and coding scheme data structure is a 512 quadrature amplitude modulation and coding scheme table.
Claim 15: A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
communicating channel quality indicator data to network equipment; and 
receiving, from the network equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, an indication that the user equipment is to use an updated modulation and coding scheme data structure having a higher order than a current order of a previously configured modulation and coding scheme data structure used by the user equipment, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 16: A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a network device, facilitate performance of operations, the operations comprising: configuring a user equipment to use a low order quadrature amplitude modulation and coding scheme table that is of a lower order than a high order quadrature amplitude modulation and coding scheme table; receiving channel quality indicator data from the user equipment; based at least in part on the channel quality indicator data, determining that the user equipment is to use the high order quadrature amplitude modulation and coding scheme table for a physical downlink shared channel transmission; and indicating, to the user equipment via a second downlink control channel that is separate from a first downlink control channel that carries scheduling information to the user equipment, that the user equipment is to use the high order quadrature amplitude modulation and coding scheme table for the physical downlink shared channel transmission, wherein the second downlink control channel does not carry any scheduling information to the user equipment.
Claim 16: The non-transitory machine-readable medium of claim 15, wherein the updated modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table.
Claim 17: The non-transitory machine-readable storage medium of claim 16, wherein the operations further comprise configuring the user equipment to employ a high order quadrature amplitude modulation and coding scheme table that is a 256 quadrature amplitude modulation and coding scheme table.
Claim 17: The non-transitory machine-readable medium of claim 15, wherein the updated modulation and coding scheme data structure comprises a 512 quadrature amplitude modulation and coding scheme table.
Claim 19: The non-transitory machine-readable storage medium of claim 16, wherein the high order quadrature amplitude modulation and coding scheme table is a 512 quadrature amplitude modulation and coding scheme table.
Claim 18: The non-transitory machine-readable medium of claim 15, wherein the previously configured modulation and coding scheme data structure comprises a 64 quadrature amplitude modulation and coding scheme table.
Claim 20: The non-transitory machine-readable storage medium of claim 16, wherein the low order quadrature amplitude modulation and coding scheme table is a 64 quadrature amplitude modulation and coding scheme table.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent #10,708,112 as applied to claim 1 above, and further in view of Kang et al. US 2015/0271794.
Consider claim 1, Patent #10,708,112 discloses every claimed limitation in claim 1.
However Patent #10,708,112 does not explicitly disclose wherein the previously configured modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table. Kang teaches wherein the previously configured modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table (see ¶ [0012]). Kang further discloses rapidly process large amount of data traffic (see ¶ [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent #10,708,112, and to include wherein the previously configured modulation and coding scheme data structure comprises a 256 quadrature amplitude modulation and coding scheme table, as taught by Kang for the purpose of rapidly process large amount of data traffic.

Claim 19 is rejected on the same ground as for claim 5 because of similar scope.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent #10,708,112 as applied to claim 1 above, and further in view of Nakamura et al. US 2016/0323912.
Consider claim 11, Patent #10,708,112 discloses every claimed limitation in claim 1.
However Patent #10,708,112 does not explicitly disclose wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table. Nakamura teaches wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table (see FIG. 11, ¶ [0051]). Nakamura further discloses suppressing an increase in the number of pieces of control information and a decrease in a downlink data rate (see ¶ [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent #10,708,112, and to include wherein the previously configured modulation and coding scheme data structure is a 64 quadrature amplitude modulation and coding scheme table, as taught by Nakamura for the purpose of suppressing an increase in the number of pieces of control information and a decrease in a downlink data rate.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633